TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00612-CV






James Nelson Ott, Appellant



v.



Sara Lyn Files, Appellee






FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY


NO. 99-5759, HONORABLE H.R. TOWSLEE, JUDGE PRESIDING 







PER CURIAM


	After a review of the clerk's record indicated that appellant was appealing from the
granting of a new trial pursuant to a bill of review, this Court's clerk inquired of the parties
regarding the basis for jurisdiction.  The granting of the new trial means that there is no final
judgment.  The granting of a bill of review is not among the appealable interlocutory decisions. 
See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 2000).  Nor is review by petition
for writ of mandamus available.  See In re Moreno, 4 S.W.3d 278, 281 (Tex. App.--Houston
[14th Dist.] 1999, orig. proceeding).  An appeal of the granting of the new trial by bill of review
is normally available only after rendition of a final judgment.  See id.  The parties did not respond
to this Court clerk's request for an explanation of this Court's jurisdiction despite a caution that,
without such explanation, the appeal could be dismissed.


	Accordingly, we dismiss this appeal for want of jurisdiction. 


Before Justices Jones, Kidd, and Yeakel

Dismissed for Want of Jurisdiction

Filed:   November 9, 2000

Do Not Publish